AO 106 (Rev. 01/09) Application for a Search Warrant

 

UNITED STATES DisTRICT CourT E | | E D

for the
Eastern District of Tennessee MAY 06 2019
trict Court
In the Matter of the Search of ) Clerk, a Ect Tennessee

(Briefly describe the property to be searched ) Eastern At Greeneville

or identify the person by name and address) ) Case No. 2:19-MJ-
THE REAL PROPERTY ON WHICH LIES A RESIDENCE LOCATED AT )
361 TOM TREECE ROAD, MORRISTOWN, TENNESSEE, INCLUDING
ALL OUTBUILDINGS AND STORAGE AREAS WITHIN THE CURTILAGE )

ASSOCIATED WITH THE PROPERTY (a photograph of the area in which
the residence is located is attached hereto and fully incorporated herein.)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Eastern District of Tennessee (identify the person or describe property to
be searched and give its location): TE REAL PROPERTY ON WHICH LIES A RESIDENCE LOCATED AT 361 TOM
TREECE ROAD, MORRISTOWN, TENNESSEE, INCLUDING ALL OUTBUILDINGS AND STORAGE AREAS WITHIN
THE CURTILAGE ASSOCIATED WITH THE PROPERTY (a photograph of the area in which the residence is located is
attached hereto and more fully described in Attachment A.)
The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized): evidence of possession and distribution of child pornography involving Robert Scott Brooks, and
others known and unknown, in violation of Title 18, United States Code, Section 2252 and 2252A.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mM evidence of a crime;
m contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 US.C.§ 2252, 2252A _, and the application is based on these

facts: .
Please see the Affidavit of HSI/ICE Special Agent, Travis Carrier, which is attached hereto and fully incoporated
herein.

O Continued on the attached sheet.

O Delayed notice of ___ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached affidavit.

tani (anni

Applicant’s signature

Travis Carrier, HSI/ICE Special Agent

Printed name ane title

Sworn to before me and signed in my presence. (JZ
pa: Ma Le, d21 of (0.34 am LAR wh

L Signature
City and state: Greeneville, Tennessee Clifton L. Corker, United States Magistrate Judge

 

Printed name and title

Case 2:19-mj-00141-MCLC Document1 Filed 05/06/19 Page1lofi PagelID#:1
